Citation Nr: 0944670	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-26 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left shoulder disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right shoulder disability.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected gastroesophageal reflux disease (GERD).  

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected lumbar spine disability.  

5.  Entitlement to a compensable evaluation for the service-
connected right hip disability.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to October 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2006 issued by the RO.  

The Veteran was scheduled to testify before a Veterans Law 
Judge at the RO in July 2008, but failed to appear.  His 
request for a hearing is accordingly deemed to have been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran supplied a VA Form 21-4142 in October 2005.  He 
provided the name and address of a private physician, R.A.  
An attempt to obtain these records referenced by the Veteran 
has not been undertaken.  As these private medical records 
may contain information critical to the matters at hand, 38 
C.F.R. § 3.159(c) (2009) mandates that VA assist in obtaining 
such records.  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's cooperation, the 
RO should obtain for the record copies of 
any treatment records pertaining to care 
afforded him by the private physician 
R.A. named as part of the October 2005 VA 
Form 21-4142.  If these records cannot be 
obtained, the attempt to obtain them 
should be documented for the record, and 
the Veteran informed in writing.

2.  After the development requested has 
been completed to the extent possible, 
the RO should review the ordered 
development to ensure that it is in 
compliance with the directives of this 
REMAND.  If not, the RO must implement 
corrective measures at once.  

3.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the claim in light in of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative a Supplemental Statement 
of the Case (SSOC) that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time for 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


